Opinion by
Dallinger, J.
There was testimony that the merchandise was purchased at the price set forth in the invoice but that the examiner called attention to the fact that this price was somewhat lower than that at which similar merchandise was sold to small buyers in Switzerland. It was agreed that one entry should be advanced for the purpose of making a test case. The record established the good faith of the petitioner and it appeared that there was no intention to defraud. The petition was therefore granted.